In a proceeding pursuant to CPLR article 78 to review a *385determination of the respondent Board of Zoning Appeals of the Village of Island Park, dated September 8, 1992, which denied the petitioner’s application to amend a previously granted area variance, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (Kohn, J.), entered October 20, 1993, which denied the petition and, upon granting the respondents’ motion to dismiss the proceeding, dismissed the proceeding.
Ordered that the order and judgment is affirmed, with costs.
The petitioner failed to plead or prove the existence of practical difficulties demonstrating that he cannot utilize his property or the structure in question without coming into conflict with the zoning ordinance. The respondent, therefore, properly denied his application to amend a previously granted area variance (see, Matter of Fuhst v Foley, 45 NY2d 441). Thompson, J. P., Santucci, Friedmann and Florio, JJ., concur.